                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


In the Matter of the Application of ANTONIO
WEI for an Order Seeking Discovery Under
                                               Civil Action No. 18-mc-117-RGA
28 U.S .C. § 1782.



                              MEMORANDUM OPINION

Richard L. Renck and Oderah C. Nwaeze, DUANE MORRIS LLP, Wilmington, DE; Evangelos
Michailidis, DUANE MORRIS LLP, New York, NY, attorneys for Applicant.

Patricia R. Urban, PINCKNEY, WEIDINGER, URBAN, & JOYCE LLC, Greenville, DE; Janet
Kljyan, NEUFELD, O'LEARY & GIUSTO, New York, NY, attorneys for Hacienda
Intercontinental Realty, Inc.




October   1i,2018
AN~               jr~                  E,
       Pending before the Court is Respondent Hacienda Intercontinental ' s Motion to Quash

Subpoena. (D.I. 12). The parties have fully briefed the issues. (D.I. 13 ; D.I. 14; D.I. 17).

For the following reasons, the Court will grant Respondent' s Motion to Quash Subpoena.

I.     Background

       Applicant Antonio Wei ("Applicant") filed an Ex Parte Application pursuant to 28 U.S.C.

§ 1782 on April 16, 2018 seeking discovery for use in a foreign legal proceeding against his

brother, Peter Wei. (D.I. 1). At the time of his application, Applicant stated that he intended

"to file an action against Mr. Wei in Brazil in connection with his alleged misconduct in

connection with the sale of an ownership interest in the John Street Building." (D.I. 2 at 9).

Applicant sought discovery from Respondent Hacienda Intercontinental ("Respondent"), a

company which owned the John Street Building at the time of the challenged sale. (D.I. 2).

The Court granted the application on April 26, 2018. (D.I. 4). Respondent filed a Motion to

Quash Subpoena on August 8, 2018. (D.1. 12).

II.    Legal Standard

       "The district court of the district in which a person resides or is found may order him to

give his testimony or statement or to produce a document or other thing for use in a proceeding

in a foreign or international tribunal. . . . The order may be made . .. upon the application of

any interested person." 28 U.S.C. § 1782(a). Accordingly, three statutory requirements must

be met for this Court to have authority to compel discovery under§ 1782(a): (1) the party from

whom discovery is sought must reside or be found in the district; (2) the discovery must be for

use in a proceeding before a forei gn tribunal ; and (3) the application must be made by an



                                                 1
interested person. Id; see also Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 83

(2d Cir. 2004).

       If a district court has the authority to compel the production of evidence under§ 1782(a),

whether to do so becomes a matter of discretion. Intel Corp. v. Advanced Micro Devices, Inc. ,

542 U.S. 241 , 264 (2004). Factors that inform this discretion are: (1) whether the person from

whom discovery is sought is a participant in the foreign proceeding; (2) the nature of the foreign

tribunal, the character of the foreign proceedings, and the receptivity of the foreign government

to federal judicial assistance; (3) whether the request conceals an attempt to circumvent foreign

proof-gathering restrictions or other policies; and ( 4) whether the request is unduly intrusive or

burdensome. Id. at 264- 65. Courts must also bear in mind the twin aims of§ 1782(a):

"providing efficient assistance to participants in international litigation and encouraging foreign

countries by example to provide similar assistance to our courts." Id. at 252.

III.   Discussion

       Respondent asserts that the grant of a subpoena under § 1782 is improper for three

reasons: (1) the subpoena is invalid because it was served after the time period set out in the

Court' s order (D.I. 4); (2) the subpoena fails to meet the statutory requirements; and (3) two of

the four Intel factors weigh in favor of quashing the subpoena. (D.I. 13 at 6).

       The subpoena is not invalid. Though the subpoena was served on Respondent roughly a

week after the deadline in my order, Respondent had notice of the subpoena well within the

covered time period. While it is Applicant' s responsibility to ensure that it has properly served

the correct party, Respondent has not alleged that any prejudice has arisen from the delay.

Respondent has been able to file its objections to the subpoena, as evidenced by its motion to



                                                  2
quash. Because no prejudice has been alleged and Respondent had notice before the deadline, I

find the subpoena valid.

       However, the statutory requirements of§ 1782 have not been met. Respondent asserts

that Applicant is not an "interested person" and that the information sought is not "for use" in a

foreign proceeding. (D.I. 13 at 6). There is not a foreign proceeding within reasonable

contemplation. While a proceeding need not be pending, nor even imminent to permit grant of

an application under§ 1782, see Intel, 542 U.S. at 259, the applicant must show that a foreign

proceeding is within "reasonable contemplation." In re Intel Corp. Microprocessor Antitrust

Litig. , 2008 WL 4861544, at * 11 (D. Del. Nov. 7, 2008). As Respondent recognizes, an

applicant must provide "reliable indications of the likelihood that proceedings will be instituted

within a reasonable time" for a proceeding to be within "reasonable contemplation." Id. at *16.

Retaining counsel and discussing the possibility of initiating litigation is not enough "to make an

objective showing that the planned proceedings were within reasonable contemplation."

Certain Funds, Accounts and/or Inv. Vehicles v. KPMG, LLP, 798 F.3d 113 , 124 (2d Cir. 2015).

       Here, at the time Applicant filed his application, he stated that "he intends to file an

action against Mr. Wei in Brazil in connection with his alleged misconduct in connection with

the sale of an ownership interest in the John Street Building." (D.I. 2 at 9). 1 However,

Applicant's own filings with the Court indicate that a foreign proceeding is not within reasonable

contemplation.




1
  The Court recognizes that Applicant has since articulated his anticipated legal claims with more
specificity. However, the relevant question under§ 1782 is whether "at the time the evidence is
sought, ... the evidence is eventually to be used" in a foreign proceeding. Intel, 542 U.S. at
259. Therefore, the Court must assess whether proceedings were in "reasonable contemplation"
at the time the application was filed .
                                                 3
       First, Applicant has not represented that he has retained counsel in Brazil or the Isle of

Jersey to discuss initiating litigation. Mr. Wei ' s declaration identifies some potential legal

theories for the Brazilian action but makes no mention of counsel. (D.I. 3). There is a fair

inference that there is no Brazilian counsel. Moreover, Applicant did not raise the possibility of

litigation in the Isle of Jersey at the time of his application (D.I. 2; D.I. 3) and only now states

that Applicant "intends to bring an action .. . possibly, in the Isle of Jersey. " (D.I. 14 at 5).

Therefore, there is a fair inference that Applicant did not have Jersey counsel at the time his

application was filed and therefore a Jersey proceeding is not reasonably contemplated.

       Second, the potential legal theories that Applicant has articulated in his post-application

briefing do not point to specific causes of actions under Brazilian law. Applicant states that his

"claims will likely include breach of fiduciary duty, fraud, conversion, and possibly, duress. "

(D.I. 14 at 5). These are common law claims in the United States. However, Brazil is a civil

law jurisdiction. The Legal System of Brazil, The Law Library of Congress,

https://www.loc.gov/law/help/legal-research-guide/brazil-legal.php?loclr=bloglaw (last updated

June 9, 2015). Applicant has not identified any specific Brazilian statutes that would permit

these claims. (D.I.2; D.I. 3; D.I. 14 at 5, 7). Nor has Applicant pointed to any specific cause of

action he may pursue under Brazil' s forced heirship laws. (D.I. 14 at 5, 7). This lack of

specificity also supports an inference that Applicant has failed to consult Brazilian counsel.

        Finally, Applicant has not indicated that he has taken any other affirmative step towards

initiating litigation beyond the § 1782 applications he has submitted in this court and in the

United States District Court for the Southern District of New York. Applicant has not

objectively shown that a foreign proceeding is within "reasonable contemplation."



                                                   4
IV.   Conclusion

      As Applicant has not met the statutory requirements, there is no need to analyze the Intel

factors. For the foregoing reasons, Respondent' s Motion to Quash Subpoena is GRANTED.

      An accompanying order will be entered.




                                               5
